NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 10, 2015 
                                Decided February 11, 2015 
                                              
                                          Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        KENNETH F. RIPPLE, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 14‐2742 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Central District of Illinois.
                                                  
      v.                                         No. 13‐10093‐001 
                                                  
TARUS A. MOORE,                                  James E. Shadid, 
      Defendant‐Appellant.                       Chief Judge. 
 
                                        O R D E R 

       After observing Tarus Moore sell crack cocaine to an informant on several 
occasions, police officers executed a warrant to search his apartment and car, finding 
more than 170 grams of crack. Moore pleaded guilty to an indictment alleging that he 
possessed at least 28 grams of crack with intent to distribute. See 21 U.S.C. § 841(a)(1). 
Given his prior convictions for felony drug offenses, this amount of the drug subjected 
him to a statutory minimum of 10 years’ imprisonment. See id. §§ 841(b)(1)(B)(iii), 851. 
As a career offender (he also has felony convictions for battery and strangulation), his 
guidelines imprisonment range was 262 to 327 months. 



 
No. 14‐2742                                                                         Page 2 
 
       The government advocated a sentence within the guidelines range. Moore’s 
lawyer requested the statutory minimum, mainly on the ground that applying the 
career‐offender guideline, see U.S.S.G. § 4B1.1, overstated Moore’s criminal history. The 
defense also submitted letters from Moore’s family and friends urging leniency. During 
allocution Moore expressed remorse and asserted that he sold drugs out of desperation. 
He explained that he is going blind because of sickle‐cell anemia and lacked means of 
paying for surgery that would have enabled him to retain some vision in his left eye. 
Moore vowed never again to return to “this lifestyle.” The district judge did not believe 
Moore’s story that he was selling drugs to pay for medical treatment but agreed with 
defense counsel that sentencing Moore as a career offender would overstate his past 
crimes. The judge imposed a below‐range sentence of 168 months and an 8‐year term of 
supervised release.  

        Moore filed a notice of appeal, but his appointed lawyer (who also represented 
Moore in the district court) asserts that the appeal is frivolous and seeks to withdraw 
under Anders v. California, 386 U.S. 738, 744 (1967). Moore opposes the motion. 
See CIR. R. 51(b). Counsel has submitted a brief that explains the nature of the case and 
addresses the issues which an appeal of this kind might be expected to involve. Because 
the analysis in the brief appears to be thorough, we limit our review to the subjects that 
counsel discusses plus the additional arguments in Moore’s response. See United States v. 
Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 
1996). 

       Counsel informs us that Moore does not wish to challenge his guilty plea, and 
Moore does not dispute this assertion. Thus, we need not discuss the plea colloquy or the 
voluntariness of the guilty plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 
2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).  

        Counsel considers whether Moore could question the reasonableness of his 
prison sentence but concludes that an appellate claim would be frivolous because the 
district judge correctly calculated the guidelines range, considered all of Moore’s 
evidence and arguments in mitigation, and imposed a below‐guidelines sentence. In his 
Rule 51(b) response, Moore counters that he should have received a 10‐year sentence 
because of his worsening health, particularly his failing eyesight. He also maintains that 
at sentencing counsel should have argued this point more forcefully. We understand 
Moore to be repeating the argument he made to the district court: that he should have 
received a lower sentence because he was selling drugs in desperation to save his 

 
No. 14‐2742                                                                              Page 3 
 
eyesight. But Moore’s below‐guidelines sentence is presumed reasonable. See Rita v. 
United States, 551 U.S. 338, 347 (2007); United States v. Banas, 712 F.3d 1006, 1011–12 (7th 
Cir. 2013); United States v. Klug, 670 F.3d 797, 800 (7th Cir. 2012). And we see nothing 
rebutting that presumption here. The district judge considered but rejected this 
contention as false, and we would not disturb the judge’s credibility finding on appeal. 
See United States v. Harper, 766 F.3d 741, 744 (7th Cir. 2014); United States v. Etchin, 614 
F.3d 726, 738 (7th Cir. 2010). Thus, we agree with counsel that an appellate claim about 
the length of Moore’s sentence would be frivolous. 

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.